Exhibit 10.3

Execution Version

FIRST AMENDMENT TO TERM LOAN AGREEMENT

This First Amendment to Term Loan Agreement (this “Amendment”) is made as of
September 19, 2014, by and among AMERICAN TOWER CORPORATION, as Borrower (the
“Borrower”), THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent (the
“Administrative Agent”), and the financial institutions whose names appear as
lenders on the signature page hereof.

WHEREAS, the Borrower and the Administrative Agent are party to that certain
Term Loan Agreement, dated as of October 29, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Loan Agreement”) among the Borrower, the Administrative Agent and the Lenders
from time to time party thereto.

WHEREAS, the Borrower, the Administrative Agent and the Lenders who are
signatories hereto and who constitute Majority Lenders have agreed to amend the
Loan Agreement pursuant to Section 11.11 of the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:

1. DEFINED TERMS. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Loan Agreement.

2. AMENDMENT. The Loan Agreement is hereby amended as follows:

(a) The definition of “Designated Person” in Section 1.01 of the Loan Agreement
is amended in its entirety as follows:

“Designated Person” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order (as defined in the
definition of “Sanctions Laws and Regulations”), (b) named as a “Specifically
Designated National and Blocked Person” (“SDN”) on the most current list
published by the U.S. Department of the Treasury Office of Foreign Assets
Control at its official website or any replacement website or other replacement
official publication of such list, (c) any Person listed in any
Sanctions-related list of designated Persons maintained by the United Nations
Security Council, the European Union or any EU member state, (d) any Person
operating, organized or resident in a Sanctioned Country or (e) in which an
entity or person on the SDN List (or any combination of such entities or
persons) has 50% or greater direct or indirect ownership interest or that is
otherwise controlled, directly or indirectly, by an entity or person on the SDN
List (or any combination of such entities or persons).



--------------------------------------------------------------------------------

(b) The definition of “Funds From Operations” in Section 1.01 of the Loan
Agreement is amended in its entirety as follows:

“Funds From Operations” means net income (computed in accordance with GAAP),
excluding gains (or losses) from sales of property and extraordinary and unusual
items, plus depreciation, amortization and dividends declared on preferred
stock, and after adjustments for unconsolidated minority interests, on a
consolidated basis for the Borrower and its Subsidiaries.

(c) The definition of “Sanctioned Country” in Section 1.01 of the Loan Agreement
is amended in its entirety as follows:

“Sanctioned Country” means a country that is, or whose government is, the target
or subject of a sanctions program identified on the list maintained by (a) OFAC
and available at http://www.treas.gov/offices/enforcement/ofac/programs, or as
otherwise published from time to time or (b) the United Nations Security
Council, European Union or the United Kingdom.

(d) Section 4.1(n) of the Loan Agreement is amended in its entirety to read as
follows:

(n) Designated Persons; Sanctions Laws and Regulations. Neither the Borrower nor
any of its Subsidiaries nor, to the knowledge of the Borrower, any of their
respective directors, officers, brokers or other agents is a Designated Person.
The Borrower, its Subsidiaries and their respective officers and employees and
to the knowledge of the Borrower, its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions Laws and Regulations in all
material respects.

(e) Section 5.11 of the Loan Agreement is deleted in full.

(f) Section 7.1(g) of the Loan Agreement is amended in its entirety to read as
follows:

(g) Indebtedness of Subsidiaries of the Borrower, so long as (i) no Default
exists or would be caused thereby and (ii) the principal outstanding amount of
such Indebtedness at the time of its incurrence does not exceed (when taken
together with the principal outstanding amount at such time of Indebtedness
incurred under Section 7.1(i) hereof (or portion thereof) that is guaranteed by
any Subsidiary of the Borrower), in the aggregate, the greater of
(x) $800,000,000 and (y) fifty percent (50%) of Adjusted EBITDA of the Borrower
and its Subsidiaries on a consolidated basis as of the last day of the most
recently completed fiscal quarter;

(g) Section 7.1(k) of the Loan Agreement is amended in its entirety to read as
follows:



--------------------------------------------------------------------------------

(k) Guaranties by any Subsidiary of the Borrower of any of the foregoing except
for the Indebtedness set forth under Section 7.1(h) hereof; provided that there
shall be no prohibition against Guaranties by any Subsidiaries of the Borrower
that (i) are special purposes entities directly involved in any ABS Facilities
and (ii) have no material assets other than the direct or indirect Ownership
Interests in special purpose entities directly involved in such ABS Facilities;
provided further that the principal outstanding amount of any Indebtedness set
forth in Section 7.1(i) hereof (or portion thereof) that is guaranteed by any
Subsidiary of the Borrower shall not exceed (when taken together with the
principal outstanding amount at such time of Indebtedness incurred under
Section 7.1(g) hereof), in the aggregate, the greater of (x) $800,000,000 and
(y) fifty percent (50%) of Adjusted EBITDA of the Borrower and its Subsidiaries
on a consolidated basis as of the last day of the most recently completed fiscal
quarter; and

(h) Section 7.1 of the Loan Agreement is amended by adding the following new
Section 7.1(l) after Section 7.1(k):

(l) In respect of Subsidiaries of the Borrower that are owned by the Borrower
and one or more joint venture partners, Indebtedness of such Subsidiaries owed
to such joint venture partners.

(i) Section 7 of the Loan Agreement is amended by adding the following new
Section 7.10 after Section 7.9:

7.10 Use of Proceeds. The Borrower shall not, nor shall the Borrower permit any
of its Subsidiaries to, use the proceeds of any Loan directly, or to the
Borrower’s knowledge indirectly, to fund any operations in, finance any
investments or activities in, or make any payments to a Designated Person or a
Sanctioned Country, in violation of Anti-Corruption Laws or in any manner that
would result in the violation of any Sanctions Laws and Regulations applicable
to any party hereto.

3. BRING-DOWN OF REPRESENTATIONS. The Borrower hereby certifies that, as of the
date of this Amendment, (i) the representations and warranties contained in
Section 4.1 of the Loan Agreement are true and correct in all material respects,
except for those representations and warranties that are qualified by
materiality or Materially Adverse Effect, which shall be true and correct, both
before and after giving effect to this Amendment, and after giving effect to any
updates to information provided to the Lenders in accordance with the terms of
the Loan Agreement except to the extent stated to have been made as of the
Agreement Date, and (ii) no Default exists.

4. EFFECTIVENESS. This Amendment shall become effective upon the Administrative
Agent receiving this Amendment duly executed by the Borrower and the Majority
Lenders.

5. NO OTHER AMENDMENTS. Except as provided herein, each of the other provisions
of the Loan Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

6. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
electronic transmission shall be effective as delivery of a manually executed
counterpart.

7. GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and to performed in the State of New York.

8. MISCELLANEOUS.

(a) On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(c) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.

 

BORROWER:     AMERICAN TOWER CORPORATION     By:  

/S/ THOMAS A. BARTLETT

    Name:   Thomas A. Bartlett     Title:  

Executive Vice President and Chief

Financial Officer

[Signature Page to First Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

LENDERS     THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent and a Lender
    By:  

/S/ ALEX DAW

    Name:   Alex Daw     Title:   Director     AZB Funding 3, as a Lender    
By:  

/S/ HIROSHI MATSUMOTO

    Name:   Hiroshi Matsumoto     Title:   Authorized Signatory     Bank of
American, N.A., as a Lender     By:  

/S/ JAY D. MARQUIS

    Name:   Jay D. Marquis     Title:   Director     BARCLAYS BANK PLC, as a
Lender     By:  

/S/ ALICIA BORYS

    Name:   Alicia Borys     Title:   Vice President     BNP Paribas, as a
Lender     By:  

/S/ BARBARA NASH

    Name:   Barbara Nash     Title:   Managing Director     By:  

/S/ JENNY SHUM

    Name:   Jenny Shum     Title:   Vice President

[Signature Page to First Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:  

/S/ CAROLYN KEE

Name:   Carolyn Kee Title:   Vice President City National Bank, as a Lender By:
 

/S/ JEANINE SMITH

Name:   Jeanine Smith Title:   VP CoBank ACB, as a Lender By:  

/S/ GARY FRANKE

Name:   Gary Franke Title:   Vice President COMPASS BANK, as a Lender By:  

/S/ RAJ NAMBIAR

Name:   Raj Nambiar Title:   Vice President

CREDIT AGRICOLE

CORPORATE AND INVESTMENT BANK,

as a Lender

By:  

/S/ TANYA CROSSLEY

Name:   Tanya Crossley Title:   Managing Director By:  

/S/ JILL WONG

Name:   Jill Wong Title:   Director

[Signature Page to First Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a Lender By:  

/S/ DAWN HOFMANN

Name:   Dawn Hofmann Title:   Senior Vice President GOLDMAN SACHS BANK USA, as a
Lender By:  

/S/ MICHELLE LATZONI

Name:   Michelle Latzoni Title:   Authorized Signatory JPMORGAN CHASE BANK,
N.A., as a Lender By:  

/S/ SANDEEP S. PARIHAR

Name:   Sandeep S. Parihar Title:   Vice President MORGAN STANLEY BANK, N.A., as
a Lender By:  

/S/ MICHAEL KING

Name:   Michael King Title:   Authorized Signatory ROYAL BANK OF CANADA, as a
Lender By:  

/S/ D.W. SCOTT JOHNSON

Name:   D.W. Scott Johnson Title:   Authorized Signatory SANTANDER BANK, N.A.,
as a Lender By:  

/S/ WILLIAM MAAG

Name:   William Maag Title:   Managing Director

[Signature Page to First Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:  

/S/ KATSUYUKI KUBO

Name:   Katsuyuki Kubo Title:   Managing Director SUNTRUST BANK, as a Lender By:
 

/S/ CYNTHIA W. BURTON

Name:   Cynthia W. Burton Title:   Vice President THE BANK OF TOYKO-MITSUBISH
UFG, LTD., as a Lender By:  

/S/ MATTHEW ANTIOCO

Name:   Matthew Antioco Title:   Vice President

Toronto Dominion (Texas) LLC,

as a Lender

By:  

/S/ ALICE MARE

Name:   Alice Mare Title:   Authorized Signatory HSBC Bank USA, National
Association, as a Lender By:  

/S/ MANUEL BURGUENO

Name:   Manuel Burgueno Title:   Senior Vice President

[Signature Page to First Amendment to Term Loan Agreement]